Exhibit 10.1

BOJANGLES’, INC.

COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS

(Amended and Restated Effective June 8, 2016)

1. ANNUAL CASH AND STOCK COMPENSATION

• Eligible Directors: Each member of the Company’s Board of Directors (the
“Board”) who is not an employee of the Company (a “Non-Employee Director”) and
who is not affiliated with Advent International Corporation.

• Annual Cash Retainer. Each eligible director shall receive $40,000 annually,
to be paid quarterly in arrears and paid pro rata for partial quarters served.
The Chairperson of the Board shall receive an additional annual cash retainer of
$40,000, paid quarterly in arrears and paid pro rata for partial quarters
served.

• Annual Committee Fees: $10,000 for the Audit Committee ($15,000 for the Audit
Committee Chair); $7,500 for the Compensation Committee ($15,000 for the
Compensation Committee Chair); and $2,500 for the Nominating and Corporate
Governance Committee ($5,000 for the Nominating and Corporate Governance
Committee Chair), in each case paid quarterly in arrears together with the
quarterly payments of the annual retainer for all eligible directors and paid
pro rata for partial quarters served.

• Stock in lieu of Retainers: Prior to the end of the fiscal quarter with
respect to which such cash retainer relates, an eligible director may elect, in
lieu of any or all of the cash retainers, to receive fully vested shares of the
Company’s common stock (“Shares”) having a Fair Market Value (as such term is
defined under the Bojangles’, Inc. Amended and Restated 2011 Equity Incentive
Plan (the “Plan”)) equal to the amount of the foregone retainers for such
period. Any such elected Shares will be delivered on or about the last day of
the fiscal quarter with respect to which the foregone cash retainer relates. Any
fractional Shares will be paid in cash.

• Annual Equity Award. On the date of each annual meeting of stockholders, each
eligible director will receive a restricted stock unit award for Shares having a
Fair Market Value (as defined in the Plan) equal to $50,000, which awards will
vest in full at the next annual meeting of stockholders, subject to the
director’s continued service with the Company through the date immediately
preceding the date of such meeting. Awards of restricted stock units made
pursuant to this Policy shall be issued under the Plan and will be subject to an
award agreement (an “Award Agreement”). Vesting of awards may be accelerated
upon certain events as provided in an Award Agreement.



--------------------------------------------------------------------------------

2. EXPENSE REIMBURSEMENT—Each Non-Employee Director will be reimbursed for
reasonable out-of-pocket travel expenses incurred in connection with attendance
at Board and committee meetings and other Board related activities in accordance
with the Company’s plans or policies as in effect from time to time1.

3. AMENDMENT AND TERMINATION—This Policy may be amended or terminated by the
Board at any time.

 

1  To the extent that any such reimbursements constitute compensation, (i) such
amount shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred, (ii) such amount shall not affect the
amount of compensatory expense reimbursements in any subsequent year, and
(iii) the right to such reimbursement shall not be subject to liquidation or
exchange for any other benefit.